OPINION — AG — **** CRIMINAL ACTIONS — SHERIFF — FEES **** THE FLAT FEES PROVIDED IN 28 O.S. Supp. 1969, SECTION 39.1[28-39.1] [28-39.1], LIMIT THE AMOUNT OF COSTS FOR SERVICE OR FOR PURSUING ANY FUGITIVES FROM JUSTICE WHICH MAY BE CHARGED TO THE LITIGANTS; SUCH FLAT FEES ARE NOT A LIMITATION UPON THE COSTS AND FEES ALLOWABLE TO THE COUNTY SHERIFF OR DEPUTIES, AND A COUNTY SHERIFF OR DEPUTY MAY CHARGE AND COLLECT ANY FEE OR COST WHICH IS AUTHORIZED BY STATUTE. CITE: 28 O.S. 1969 Supp., 39.1 [28-39.1] ROBERT D. MCDONALD